I respectfully dissent. There is a growing tendency to treat child support as a financial asset of the custodial parent and to treat custody like the old common-law usufruct, or perhaps something akin to a power coupled with an interest.
In Connin v. Bailey (1984), 15 Ohio St.3d 34, 15 OBR 134,472 N.E.2d 328, and Smith v. Smith (1959), 168 Ohio St. 447, 7 O.O.2d 276, 156 N.E.2d 113, the Supreme Court used a presumption that someone supported the child as a device to compel the father to pay arrearages he had allowed to accumulate. Here a presumption is created to deny the child support. The trial court and this court both presume that appellant made up the missing child support. I would not make that presumption, nor would I presume automatically when child support is not paid that only the custodial parent and not the child suffers.
Thus, I dissent. *Page 727